DETAILED ACTION
In application filed on 12/11/2020, Claims 1-34 are pending. Claims 1-22 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-22, drawn to a system, classified in CPC B01L 2300/0819.
II. Claims 23-33, drawn to method, classified in CPC B01L 3/502715. 

Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process “placing an inlet of a fluid transfer device in fluid communication with a bodily fluid source” as claimed in Claim 23 can be performed by hand. 
Groups I and II are drawn to different fields of search and CPC classifications.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with the Attorney Michael Winternitz on 07/21/2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-22. Affirmation of this election must be made by applicant in replying to this Office action. Claims 4-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114 for details. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Claim recites the limitation “chitosan enzymes and trehalose enzymes” that is not supported by the original specification. In paragraph 0072 of the specification, applicant recites “In some embodiments, the dried matrix can include a polysaccharide such as chitosan, a non-toxic biocompatible biopolymer which can provide antimicrobial activity, and antioxidant activity to preserve the chemical integrity of the enzymes for extensive periods of time. In some embodiments, the chitosan stabilizer can be accompanied by one or more reagents configured to increase the solubility of chitosan in the sample of blood and/or other biofluid”. 
Examiner notes that recited paragraph in the specification (Para 0073) fails to provide support for the amended claim limitation ““chitosan enzymes and trehalose enzymes”” because the specification is silent regarding the embodiment of the “chitosan enzymes and trehalose enzymes”. Therefore, the amended claim limitations recite new matter.
For the purpose of expedited examination, the limitation “ “chitosan enzymes and trehalose enzymes” is interpreted as ““chitosan and trehalose”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8, 12-14, 16, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over by Bullington et al. (US20140155781A1), in view of Sambursky et al. (US20170114392A1).

Regarding Claim 1, Bullington teaches a system, comprising: 
a fluid transfer device (Para 0007, Fig. 1, referred to as bodily-fluid transfer device)  having an inlet (Fig. 1, ref. 122, referred to as inlet port) configured to be placed in fluid communication (See Fig. 1 for arrangement) with a bodily fluid source (Para 0048, a medical device defining a pathway P …) and an outlet  (Fig. 1, ref. 124 or 126, referred to as a first outlet port or and a second outlet port) configured to be placed in fluid communication (See Fig. 1) with a sample reservoir (Fig. 1, ref 170 or 180, referred to as first reservoir or second reservoir), the fluid transfer device (Para 0007, Fig. 1, referred to as bodily-fluid transfer device) including a sequestration chamber (Fig. 1, ref 170 or 180, referred to as first reservoir or second reservoir) and a port (See Annotated Fig. 1)  in fluid communication (See Fig. 1) with the sequestration chamber (Fig. 1, ref 170 or 180, referred to as first reservoir or second reservoir), 
the sequestration chamber  (Fig. 1, ref 170 or 180, referred to as first reservoir or second reservoir) configured to be placed in fluid communication (See Fig. 1) with the inlet (Fig. 1, ref. 122, referred to as inlet port) to receive a first volume of bodily fluid (See Para 0041) when the fluid transfer device (Para 0007, Fig. 1, referred to as bodily-fluid transfer device) is in a first state (See Para 0038, referred to as first configuration), 
the outlet (Fig. 1, ref. 124 or 126, referred to as a first outlet port or and a second outlet port) configured to be placed in fluid communication (See Fig. 1)  with the inlet (Fig. 1, ref. 122, referred to as inlet port) to receive a second volume of bodily fluid (See Para 0041) when the fluid transfer device (Para 0007, Fig. 1, referred to as bodily-fluid transfer device) is in a second state (See Para 0038, referred to as second configuration), 
a device (Para 0041,  “…diagnostic or other testing” inherently teaches a device) configured to be coupled to the port (See Annotated Fig. 1) to receive a portion of the first volume of bodily fluid (See Para 0041) when the fluid transfer device (Para 0007, Fig. 1, referred to as bodily-fluid transfer device)  is in a third state (Para 0109, device in third configuration; Para 0060), ; configured to provide an indication associated with the presence of a target analyte in the portion of the first volume of bodily fluid  (See Para 0041, first amount of bodily-fluid can be subsequently used for different types of testing (e.g., CBC, other blood chemistry tests) or can be simply sequestered; Para 0047, … used as a biological sample, Such as for testing for the purpose of medical diagnosis and/or treatment). 
Bullington does not teach a system, comprising: a flow-based assay device.  
Sambursky directed towards diagnostic and screening devices and methods test for the presence of immune response markers for viral infection and immune response markers for bacterial infection, to effectively assist in the identification of the presence of a clinically significant infection, assist in the differentiation of viral and bacterial infections and to distinguish colonization/carrier state from active infection (Para 0018),teaches that the examples of devices include, but are not limited to, lateral flow devices, ELISA, fluorescence, or chemiluminescence(Para 0078) and where the samples is taken from whole blood (Para 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bullington and Sambursky to incorporate a flow-based assay device, as taught by Sambursky, which is motivated by the need to use devices not  limited to, lateral flow devices, ELISA, fluorescence, or chemiluminescence to test blood for MxA, IFIT proteins, other viral host markers, C-reactive protein, procalcitonin, and/or other bacterial host markers (Sambursky, Para 0078) where the samples is taken from whole blood ( Sambursky, Para 0091). Doing so allows for the use of Diagnostic and screening devices to test markers for viral infection and markers for bacterial infection to effectively assist in the rapid differentiation of viral and bacterial infections, to differentiate between colonization and active infection, and to better diagnose microbiologically unconfirmed patients. 

    PNG
    media_image1.png
    775
    1304
    media_image1.png
    Greyscale

Annotated Fig. 1, Bullington

Regarding Claim 2, Bullington teaches that the first volume (See Para 0041) is sequestered from a fluid flow path (Fig. 1, refs. 138 or 139, referred to as a first channel or second channel) between the inlet (Fig. 1, ref. 122, referred to as inlet port) and the outlet (Fig. 1, ref. 124 or 126, referred to as a first outlet port or and a second outlet port)  when the fluid transfer device (Para 0007, Fig. 1, referred to as bodily-fluid transfer device) is in the second state (See Para 0038, referred to as second configuration).

Regarding Claim 3, Bullington teaches that the second volume of bodily fluid (See Para 0041) flows through the fluid flow path (Fig. 1, refs. 138 or 139, referred to as a first channel or second channel) between the inlet (Fig. 1, ref. 122, referred to as inlet port) and the outlet (Fig. 1, ref. 124 or 126, referred to as a first outlet port or and a second outlet port), thereby bypassing the sequestration chamber (Fig. 1, ref 170 or 180, referred to as first reservoir or second reservoir) and the first volume of bodily fluid sequestered therein (See Para 0041, first amount of bodily-fluid can be subsequently used for different types of testing (e.g., CBC, other blood chemistry tests) or can be simply sequestered). 

Regarding Claim 4, Bullington teaches that the port (See Annotated Fig. 1 above)  is configured to transition from a closed state to an open state (Para 0061, …third configuration before being moved to either of the first configuration or the second configuration) to place fluid transfer device (Para 0007, Fig. 1, referred to as bodily-fluid transfer device) in the third state (Para 0109, device in third configuration; Para 0060).

Regarding Claim 5, Bullington teaches a coupling  to the port (See Annotated Fig. 1 above) which  is operable to transition the port (See Annotated Fig. 1 above) from the closed state to the open state(Para 0061 , …third configuration before being moved to either of the first configuration or the second configuration).
Bullington does not teach a flow-based assay device. 
Sambursky directed towards diagnostic and screening devices and methods testing for the presence of immune response markers for viral infection and immune response markers for bacterial infection, to effectively assist in the identification of the presence of a clinically significant infection, assist in the differentiation of viral and bacterial infections and to distinguish colonization/carrier state from active infection (Para 0018),teaches that the examples of devices include, but are not limited to, lateral flow devices, ELISA, fluorescence, or chemiluminescence(Para 0078) and where the samples is taken from whole blood (Para 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bullington and Sambursky to incorporate a flow-based assay device, as taught by Sambursky, which is motivated by the need to use devices not  limited to, lateral flow devices, ELISA, fluorescence, or chemiluminescence to test blood for MxA, IFIT proteins, other viral host markers, C-reactive protein, procalcitonin, and/or other bacterial host markers (Sambursky, Para 0078) where the samples is taken from whole blood ( Sambursky, Para 0091). Doing so allows for the use of Diagnostic and screening devices to test markers for viral infection and markers for bacterial infection to effectively assist in the rapid differentiation of viral and bacterial infections, to differentiate between colonization and active infection, and to better diagnose microbiologically unconfirmed patients. 

Regarding Claim 7, Bullington teaches that the bodily fluid is blood (Para 0043), the target analyte is a biomarker for detecting sepsis in the blood (Para 0041, (e.g., CBC, other blood chemistry tests; Para 0003, microbes, such as bacteria, fungi, or yeast (e.g., Candida). 

Regarding Claim 8, Bullington teaches a  biomarker (Para 0041 (e.g., CBC, other blood chemistry tests; Para 0003, microbes, such as bacteria, fungi, or yeast (e.g., Candida) ;.
Bullington does not teach that the biomarker is procalcitonin
Sambursky directed towards diagnostic and screening devices and methods testing for the presence of immune response markers for viral infection and immune response markers for bacterial infection, to effectively assist in the identification of the presence of a clinically significant infection, assist in the differentiation of viral and bacterial infections and to distinguish colonization/carrier state from active infection (Para 0018) teaches that the invention pertains to using the biomarkers MxA, C-reactive protein and/or procalcitonin to accurately screen for and diagnose viral and bacterial infections and to differentiate colonization from active infection (Para 0003, 0006, 0012).The examples of devices include, but are not limited to, lateral flow devices (“Lateral flow assays can have a sandwich or competitive format”), ELISA, fluorescence, or chemiluminescence (Para 0078) and where the samples is taken from whole blood (Para 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bullington and Sambursky to incorporate a procalcitonin biomarker, as taught by Sambursky, which is motivated by the need to use the biomarkers MxA, C-reactive protein and/or procalcitonin to accurately screen for and diagnose viral and bacterial infections and to differentiate colonization from active infection ( Sambursky, Para 0003, 0006, 0012). Doing so allows for the timely identification of bacterial infections in patients. 
Regarding Claim 12, Bullington teaches a system, comprising: 
a fluid transfer device (Para 0007, Fig. 1, referred to as bodily-fluid transfer device)  having an inlet  (Fig. 1, ref. 122, referred to as inlet port) configured to receive a flow of bodily fluid (See Para 0041) from a bodily fluid source (Para 0048, a medical device defining a pathway P …), an outlet (Fig. 1, ref. 124 or 126, referred to as a first outlet port or and a second outlet port) configured to be placed in fluid communication (See Fig. 1) with a sample reservoir (Fig. 1, ref 170 or 180, referred to as first reservoir or second reservoir), a sequestration chamber (Fig. 1, ref 170 or 180, referred to as first reservoir or second reservoir)  configured to receive a first volume of bodily fluid (See Para 0041), and a port (See Annotated Fig. 1) at least temporarily in fluid communication  (See Fig. 1) with the sequestration chamber (Fig. 1, ref 170 or 180, referred to as first reservoir or second reservoir), the fluid transfer device  (Para 0007, Fig. 1, referred to as bodily-fluid transfer device) configured to transition between a first state (See Para 0038, referred to as first configuration) in which the sequestration chamber (Fig. 1, ref 170 or 180, referred to as first reservoir or second reservoir)   is in fluid communication with the inlet to receive a first volume of bodily fluid (See Para 0041) and a second configuration (See Para 0038, referred to as second configuration) in which the outlet (Fig. 1, ref. 124 or 126, referred to as a first outlet port or and a second outlet port) is in fluid communication with the inlet (Fig. 1, ref. 122, referred to as inlet port) to receive a second volume of bodily fluid (See Para 0041), the port (See Annotated Fig. 1) of the sequestration chamber (Fig. 1, ref 170 or 180, referred to as first reservoir or second reservoir) allowing a flow of gas to flow (Para 0057,…configured to cause a vacuum within the first reservoir 170, thereby initiating flow of the bodily-fluid through the transfer device…) through the sequestration chamber (Fig. 1, ref 170 or 180, referred to as first reservoir or second reservoir) as the sequestration chamber (Fig. 1, ref 170 or 180, referred to as first reservoir or second reservoir) receives the first volume of bodily fluid (See Para 0041); and 
 wherein a device (Para 0041,  “…diagnostic or other testing” inherently teaches a device) is configured to be coupled to the fluid transfer device (Para 0007, Fig. 1, referred to as bodily-fluid transfer device) in the second state (See Para 0038, referred to as second configuration), ; engaging the port (See Annotated Fig. 1) when coupled to the fluid transfer device (Para 0007, Fig. 1, referred to as bodily-fluid transfer device) to allow a portion of the first volume of bodily (See Para 0041) fluid to be transferred from the sequestration chamber (Fig. 1, ref 170 or 180, referred to as first reservoir or second reservoir) to;, ; configured to provide an indication associated with the presence of a target analyte in the portion of the initial volume of bodily fluid (See Para 0041, first amount of bodily-fluid can be subsequently used for different types of testing (e.g., CBC, other blood chemistry tests) or can be simply sequestered; Para 0047, … used as a biological sample, Such as for testing for the purpose of medical diagnosis and/or treatment).
Bullington does not teach a system, comprising: a flow-based assay device. 
 Sambursky directed towards diagnostic and screening devices and methods test for the presence of immune response markers for viral infection and immune response markers for bacterial infection, to effectively assist in the identification of the presence of a clinically significant infection, assist in the differentiation of viral and bacterial infections and to distinguish colonization/carrier state from active infection (Para 0018),teaches that the examples of devices include, but are not limited to, lateral flow devices, ELISA, fluorescence, or chemiluminescence(Para 0078) and where the samples is taken from whole blood (Para 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bullington and Sambursky to incorporate a flow-based assay device, as taught by Sambursky, which is motivated by the need to use devices not  limited to, lateral flow devices, ELISA, fluorescence, or chemiluminescence to test blood for MxA, IFIT proteins, other viral host markers, C-reactive protein, procalcitonin, and/or other bacterial host markers (Sambursky, Para 0078) where the samples is taken from whole blood ( Sambursky, Para 0091). Doing so allows for the use of Diagnostic and screening devices to test markers for viral infection and markers for bacterial infection to effectively assist in the rapid differentiation of viral and bacterial infections, to differentiate between colonization and active infection, and to better diagnose microbiologically unconfirmed patients. 
Regarding Claim 13, Bullington teaches that the first volume (See Para 0041) is sequestered from a fluid flow path (Fig. 1, refs. 138 or 139, referred to as a first channel or second channel) between the inlet (Fig. 1, ref. 122, referred to as inlet port) and the outlet (Fig. 1, ref. 124 or 126, referred to as a first outlet port or and a second outlet port)  when the fluid transfer device (Para 0007, Fig. 1, referred to as bodily-fluid transfer device) is in the second state (See Para 0038, referred to as second configuration).
Regarding Claim 14, Bullington teaches that  the second volume of bodily fluid (See Para 0041) flows through the fluid flow path (Fig. 1, refs. 138 or 139, referred to as a first channel or second channel) between the inlet (Fig. 1, ref. 122, referred to as inlet port) and the outlet (Fig. 1, ref. 124 or 126, referred to as a first outlet port or and a second outlet port), thereby bypassing the sequestration chamber (Fig. 1, ref 170 or 180, referred to as first reservoir or second reservoir) and the first volume of bodily fluid sequestered therein (See Para 0041, first amount of bodily-fluid can be subsequently used for different types of testing (e.g., CBC, other blood chemistry tests) or can be simply sequestered). 
Regarding Claim 16, Bullington teaches that the  bodily fluid is blood (Para 0043), the target analyte is a biomarker for detecting sepsis in the blood (Para 0041, (e.g., CBC, other blood chemistry tests; Para 0003, microbes, such as bacteria, fungi, or yeast (e.g., Candida). 
Regarding Claim 18, Bullington teaches a  system of claim 12, and engaging the port (See Annotated Fig. 1 above) when a device  is coupled to the fluid transfer device (Para 0007, Fig. 1, referred to as bodily-fluid transfer device), and  is operable to transition the port (See Annotated Fig. 1 above) from a closed state to an open state (Para 0061, …third configuration before being moved to either of the first configuration or the second configuration).
Bullington does not teach a system, comprising: a flow-based assay device.  
Sambursky directed towards diagnostic and screening devices and methods test for the presence of immune response markers for viral infection and immune response markers for bacterial infection, to effectively assist in the identification of the presence of a clinically significant infection, assist in the differentiation of viral and bacterial infections and to distinguish colonization/carrier state from active infection (Para 0018),teaches that the examples of devices include, but are not limited to, lateral flow devices, ELISA, fluorescence, or chemiluminescence(Para 0078) and where the samples is taken from whole blood (Para 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bullington and Sambursky to incorporate a flow-based assay device, as taught by Sambursky, which is motivated by the need to use devices not  limited to, lateral flow devices, ELISA, fluorescence, or chemiluminescence to test blood for MxA, IFIT proteins, other viral host markers, C-reactive protein, procalcitonin, and/or other bacterial host markers (Sambursky, Para 0078) where the samples is taken from whole blood ( Sambursky, Para 0091). Doing so allows for the use of Diagnostic and screening devices to test markers for viral infection and markers for bacterial infection to effectively assist in the rapid differentiation of viral and bacterial infections, to differentiate between colonization and active infection, and to better diagnose microbiologically unconfirmed patients. 
Regarding Claim 20, Bullington  teaches that  the fluid transfer device  (Para 0007, Fig. 1, referred to as bodily-fluid transfer device, as taught by Bullington) forms a channel (See Annotated Fig. 2) extending through the sequestration chamber (Fig. 1, ref 170 or 180, referred to as first reservoir or second reservoir), 
a first end portion of the channel (See Annotated Fig. 1) defines an opening (See Annotated Fig. 1) operable to allow at least the portion of the first volume of bodily fluid (See Para 0041) to flow into the channel, the port (See Annotated Fig. 1) coupled to a second end portion of the channel (See Annotated Fig. 1).

Regarding Claim 21, Bullington teaches that fluid transfer device  (Para 0007, Fig. 1, referred to as bodily-fluid transfer device)  has a third state (Para 0109, device in third configuration; Para 0060) between the first state (See Para 0038, referred to as first configuration) and the second state  (See Para 0038, referred to as second configuration), the opening (See Annotated Fig. 1 above)  configured to place the channel (See Annotated Fig. 1 above)  in fluid communication with the sequestration chamber (Fig. 1, ref 170 or 180, referred to as first reservoir or second reservoir) when the fluid transfer device (Para 0007, Fig. 1, referred to as bodily-fluid transfer device) is in the third state (Para 0109, device in third configuration; Para 0060).
Regarding Claim 22, Bullington teaches that  system of claim 21, wherein placing the fluid transfer device (Para 0007, Fig. 1, referred to as bodily-fluid transfer device)  in the third state (Para 0109, device in third configuration; Para 0060)  temporarily limits the transitioning of the fluid transfer device (Para 0007, Fig. 1, referred to as bodily-fluid transfer device)   from the first state (See Para 0038, referred to as first configuration) to the second state (See Para 0038, referred to as second configuration).

Claims 6, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Bullington et al. (US20140155781A1), in view of Sambursky et al. (US20170114392A1) as evidenced by Koczula et al. "Lateral flow assays." Essays in biochemistry 60.1 (2016): 111-120.
Regarding Claim 6, Bullington teaches a device in the system of claim 1 (See Claim 1 rejections)

Bullington does not teach the flow-based assay device is one of a sandwich lateral flow assay device or a competitive lateral flow assay device.
Sambursky directed towards diagnostic and screening devices and methods testing for the presence of immune response markers for viral infection and immune response markers for bacterial infection, to effectively assist in the identification of the presence of a clinically significant infection, assist in the differentiation of viral and bacterial infections and to distinguish colonization/carrier state from active infection (Para 0018),teaches that the examples of devices include, but are not limited to, lateral flow devices (“Lateral flow assays can have a sandwich or competitive format”), ELISA, fluorescence, or chemiluminescence (Para 0078) and where the samples is taken from whole blood (Para 0091).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bullington and Sambursky to incorporate a flow-based assay device, as taught by Sambursky, which is motivated by the need to use devices not  limited to, lateral flow devices, ELISA, fluorescence, or chemiluminescence to test blood for MxA, IFIT proteins, other viral host markers, C-reactive protein, procalcitonin, and/or other bacterial host markers (Sambursky, Para 0078) where the samples is taken from whole blood ( Sambursky, Para 0091). Doing so allows for the use of Diagnostic and screening devices to test markers for viral infection and markers for bacterial infection to effectively assist in the rapid differentiation of viral and bacterial infections, to differentiate between colonization and active infection, and to better diagnose microbiologically unconfirmed patients. 
The combination of Bullington and Sambursky does not teach explicitly wherein the flow-based assay device is one of a sandwich lateral flow assay device or a competitive lateral flow assay device.
However, Koczula teaches that Lateral flow assays can be presented in a sandwich or a competitive format (Page 112) and this is evidence that it is well known to one of ordinary skill in the art that flow-based assay device is one of a sandwich lateral flow assay device or a competitive lateral flow assay device. 
Regarding Claim 15, Bullington teaches a device in the system of claim 12 (See Claim 1 rejections).
Bullington does not teach the flow-based assay device is one of a sandwich lateral flow assay device or a competitive lateral flow assay device.
Sambursky directed towards diagnostic and screening devices and methods test for the presence of immune response markers for viral infection and immune response markers for bacterial infection, to effectively assist in the identification of the presence of a clinically significant infection, assist in the differentiation of viral and bacterial infections and to distinguish colonization/carrier state from active infection (Para 0018),teaches that the examples of devices include, but are not limited to, lateral flow devices (“Lateral flow assays can have a sandwich or competitive format”), ELISA, fluorescence, or chemiluminescence (Para 0078) and where the samples is taken from whole blood (Para 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bullington and Sambursky to incorporate a flow-based assay device, as taught by Sambursky, which is motivated by the need to use devices not  limited to, lateral flow devices, ELISA, fluorescence, or chemiluminescence to test blood for MxA, IFIT proteins, other viral host markers, C-reactive protein, procalcitonin, and/or other bacterial host markers (Sambursky, Para 0078) where the samples is taken from whole blood ( Sambursky, Para 0091). Doing so allows for the use of Diagnostic and screening devices to test markers for viral infection and markers for bacterial infection to effectively assist in the rapid differentiation of viral and bacterial infections, to differentiate between colonization and active infection, and to better diagnose microbiologically unconfirmed patients. 
The combination of Bullington and Sambursky does not teach system of claim 12, wherein the flow-based assay device is one of a sandwich lateral flow assay device or a competitive lateral flow assay device. 
However,, Koczula teaches that Lateral flow assays can be presented in a sandwich or a competitive format (Page 112) and this is evidence that it is well known to one of ordinary skill in the art that flow-based assay device is one of a sandwich lateral flow assay device or a competitive lateral flow assay device. 
Regarding Claim 17, Bullington teaches a  biomarker (Para 0041, (e.g., CBC, other blood chemistry tests; Para 0003, microbes, such as bacteria, fungi, or yeast (e.g., Candida); or lactate (this limitation is optional).
Bullington does not teach that the biomarker is procalcitonin
Sambursky directed towards diagnostic and screening devices and methods test for the presence of immune response markers for viral infection and immune response markers for bacterial infection, to effectively assist in the identification of the presence of a clinically significant infection, assist in the differentiation of viral and bacterial infections and to distinguish colonization/carrier state from active infection (Para 0018) teaches that the invention pertains to using the biomarkers MxA, C-reactive protein and/or procalcitonin to accurately screen for and diagnose viral and bacterial infections and to differentiate colonization from active infection (Para 0003, 0006, 0012).The examples of devices include, but are not limited to, lateral flow devices (“Lateral flow assays can have a sandwich or competitive format”), ELISA, fluorescence, or chemiluminescence (Para 0078) and where the samples is taken from whole blood (Para 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bullington and Sambursky to incorporate a procalcitonin biomarker, as taught by Sambursky, which is motivated by the need to use the biomarkers MxA, C-reactive protein and/or procalcitonin to accurately screen for and diagnose viral and bacterial infections and to differentiate colonization from active infection ( Sambursky, Para 0003, 0006, 0012). Doing so allows for the timely identification of bacterial infections in patients. 
Regarding Claim 19, Bullington teaches a system of claim 12, wherein the device (See the rejection of Claim 12) is  associated with the presence of the target analyte in the portion of the first volume of bodily fluid (See Para 0041, first amount of bodily-fluid can be subsequently used for different types of testing (e.g., CBC, other blood chemistry tests) or can be simply sequestered; Para 0047, … used as a biological sample, Such as for testing for the purpose of medical diagnosis and/or treatment).

The combination of Bullington and Sambursky does not teach that the flow-based assay device includes a conjugate element including labeled antibodies configured to bind to the target analyte and a capture element configured to immobilize the target analyte and the labeled antibodies, an accumulation of labeled antibodies immobilized along the capture element configured to provide a visual indicator associated with the presence of the target analyte in the portion of the first volume of bodily fluid. 
Koczula directed towards the lateral flow assay technology teaches the principle of the lateral flow immunoassay (See Page 4), providing that lateral flow assay devices includes a conjugate element including labeled antibodies configured to bind to the target analyte and a capture element configured to immobilize the target analyte and the labeled antibodies, an accumulation of labeled antibodies immobilized along the capture element configured to provide a visual indicator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bullington, Sambursky and Koczula to provide a lateral flow assay as a flow-based assay , as taught by Koczula, motivated by the need to specify the embodiment of the flow-based assay including a lateral flow assay for sample analysis. Doing so allows for the use of a diagnostic technology which is cheap to produce, easy to use and, importantly, widely accepted by users and regulatory authorities. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Bullington et al. (US20140155781A1), in view of Sambursky et al. (US20170114392A1), in further view of Delahunt et. al. (US20150111216A1).

Regarding Claim 9, Bullington teaches a  biomarker (Para 0041, (e.g., CBC, other blood chemistry tests; Para 0003, microbes, such as bacteria, fungi, or yeast (e.g., Candida,;.
The combination of Bullington and Sambursky does not teach that the biomarker is Lactate. 
In the analogous art of assay devices, Delahunt teaches a microfluidic microscopy device including a lateral flow assay which further includes an immunoassay for rapid blood typing, which detects analytes include glucose, protein, nitrite, uric acid, ketones, lactate, pH, human IgG, total iron, pathogenic bacteria, ABO antigens, alkaline phosphates, cholesterol, ascorbic acid, or HIV-1 antigen (Para 0146). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bullington , Sambursky and Delahunt to incorporate the detection of lactate in blood, as taught by Delahunt which is motivated by the need to detect analytes associated with a medical condition, e.g. Lactate (Para 0146). Doing so aids the timely diagnosis of a medical condition.
Regarding Claim 10, Bullington teaches a device (See Claims 1 rejection)  in the system of claim 9. 
Bulllington does not teach that the flow-based assay device includes a conjugate element including a matrix of at least one of enzymes, antibodies, or aptamers.
In the analogous art of diagnostic and screening devices, Sambursky teaches testing for the presence of immune response markers for viral infection and immune response markers for bacterial infection, to effectively assist in the identification of the presence of a clinically significant infection, assist in the differentiation of viral and bacterial infections and to distinguish colonization/carrier state from active infection (Para 0018),teaches that the examples of devices include, but are not limited to, lateral flow devices (“Lateral flow assays can have a sandwich or competitive format”; Lateral flow assay platforms can use a matrix of enzymes and/or antibodies), ELISA, fluorescence, or chemiluminescence (Para 0078) which uses a lysing enzyme (Para 0307) and where the samples is taken from whole blood (Para 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bullington and Sambursky to incorporate a flow-based assay device, as taught by Sambursky, which is motivated by the need to use devices not  limited to, lateral flow devices, ELISA, fluorescence, or chemiluminescence to test blood for MxA, IFIT proteins, other viral host markers, C-reactive protein, procalcitonin, and/or other bacterial host markers (Sambursky, Para 0078) where the samples is taken from whole blood ( Sambursky, Para 0091). Doing so allows for the use of Diagnostic and screening devices to test markers for viral infection and markers for bacterial infection to effectively assist in the rapid differentiation of viral and bacterial infections, to differentiate between colonization and active infection, and to better diagnose microbiologically unconfirmed patients. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over by Bullington et al. (US20140155781A1), in view of Sambursky et al. (US20170114392A1), in further view of Delahunt et. al. (US20150111216A1) and  Muller et al. (US20080268514A1)

Regarding Claim 11, The combination of Bullington , Sambursky , Delahunt does not teach that the matrix includes a combination of chitosan enzymes and trehalose enzymes configured to stabilize at least a portion of the matrix.
Muller directed towards compositions and methods are disclosed for liquid storage of biological samples with recovery of substantially all biological activity and without refrigeration teaches that a biological sample storage device can include a first stabilizer that may be any one or more of trehalose, lactitol, lactose, maltose, maltitol, mannitol, sucrose, sorbitol, cellobiose, inositol, chitosan, hydroxyectoine, and/or polystyrene (Para 0110). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bullington , Sambursky , Delahunt and Muller to incorporate Chitosan and trehalose configured to stabilize at least a portion of the matrix, as taught by Muller, motivated by the need to introduce stabilizers for dried protein (e.g. antibodies) storage in a matrix material ( Para 0082, 0110, Muller). Doing so allows for the storage biological samples in liquid form for extended time periods (e.g., in excess of one month, six months, nine months, one year, or longer) while maintaining the biological activity, for instance, for samples collected under extreme environmental conditions (e.g., conditions including, but not limited to, extreme temperatures (e.g., sub-zero or tropical), atmospheric conditions such as increased pressure (e.g., undersea) or low gravity (e.g., outer space), UV radiation, humidity, etc., particularly over extended time periods, without complicated preparations and storage conditions (Para 0013, Muller). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797